Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Leonard II (60,180) on January 26, 2022.
The application has been amended as follows: 
Claim 1
1.	A computer-implemented method for detecting graphical elements in a user interface (UI), comprising: 
providing, by a designer application, a selection interface that facilitates selection of graphical element detection techniques of a plurality of graphical element detection techniques for individual activities of a robotic process automation (RPA) workflow on a per-activity basis, wherein the selection interface comprises the plurality of graphical element detection techniques and a list of selectable and de-selectable attributes for each of the plurality of graphical element detection techniques; 
receiving, by the designer application, a selection from the selection interface of an activity to be configured in the RPA workflow; 
receiving, by the designer application, selections of and/or modifications to one or more graphical element detection techniques of the plurality of graphical element detection techniques, one or more UI descriptor attributes of the one or more graphical element detection techniques, or a combination thereof, for the selected activity; and 

Claim 11
11.	A computer program embodied on a non-transitory computer-readable medium, the computer program configured to cause at least one processor to: 
	provide a selection interface that facilitates selection of graphical element detection techniques of a plurality of graphical element detection techniques for individual activities of a robotic process automation (RPA) workflow on a per-activity basis, wherein the selection interface comprises the plurality of graphical element detection techniques and a list of selectable and de-selectable attributes for each of the plurality of graphical element detection techniques; 
	receive a selection from the selection interface of an activity to be configured in the RPA workflow; 
receive selections of and/or modifications to one or more graphical element detection techniques of the plurality of graphical element detection techniques, one or more UI descriptor attributes of the plurality of graphical element detection techniques, or a combination thereof; and 
configure the selected activity based on the received selections and/or modifications.
Claim 22
22.	A computer-implemented method for detecting graphical elements in a user interface (UI), comprising: 
providing, by a designer application, a selection interface that facilitates selection of graphical element detection techniques of a plurality of graphical element detection techniques for individual activities of a robotic process automation (RPA) workflow on a per-activity basis, wherein the selection interface comprises a list of selectable and de-selectable attributes for each of the plurality of graphical element detection techniques; 
receiving, by the designer application, selections of multiple graphical element detection techniques of the plurality of graphical element detection techniques for an activity; and 
configuring the activity, by the designer application, based on the received graphical element detection technique selections.
Claims 23–25 
Please cancel claims 23–25.
RESPONSE TO AMENDMENT
This Notice of Allowance is responsive to the communication filed under 37 C.F.R. § 1.111 on October 25, 2021 (hereafter “Response”). The amendments to the claims and specification are acknowledged and have been entered.
Claims 1, 2, 4, 11, 12, 14, and 15 were amended by the Response, and claims 1, 11, and 22 are further amended by the Examiner’s Amendment set forth above.
Claims 22–25 are now added.
Claims 18–21 were cancelled by the Response, and in addition, claims 23–25 are now cancelled by the Examiner’s Amendment set forth above.
Claims 7–9 are now rejoined.
Claims 1–17, 22, and 23 are allowed.
RESPONSE TO ARGUMENTS
The Examiner agrees that the amendment to the specification corrects the informality previously raised, and therefore, the objection thereto is withdrawn.
The Examiner agrees that the October 25 amendment to the claims sufficiently narrows the scope of the claimed invention so as to avoid anticipation by the Peyton reference, (see Response 15–20), and therefore, that ground of rejection is hereby withdrawn.
The Examiner respectfully disagrees with each of the Applicant’s remarks concerning the Tripathi reference (Response 10–14), but at least agrees that new claims 23–25 overcome Tripathi’s disclosure. Therefore, the following Examiner’s Amendment is provided, in order to rewrite claims 23–25 in independent form, placing the application into condition for allowance. Given this posture, the Examiner’s response to the Applicant’s arguments will be discussed below in the “Reasons for Allowance” section.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on February 1, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
ELECTION/RESTRICTIONS
Claim 5 is now allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on May 3, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 3, 2021 is withdrawn.  Claims 7–9, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Prior to the Examiner’s Amendment above, claims 1, 11 and 22 were anticipated by Alok Mani Tripathi, Learning Robotic Process Automation (March 2018) (“Tripathi”). 
prior to the Examiner’s Amendment.
Tripathi discloses:
A computer-implemented method for detecting graphical elements in a user interface (UI), comprising: 
In particular, Tripathi documents an anticipatory computer-implemented software application called UiPath Studio that was publically known or used more than a year before the effective filing date of the claimed invention, see Tripathi 21, that, in its normal operation, performs the steps of the claimed method for the reasons set forth below. The focus of this discussion will be on Chapter Five of Tripathi’s disclosure, which describes how to use UiPath Studio to configure a robotic process automation workflow to detect and react to UI controls, thereby enabling UI automation. See Tripathi 155.
providing, by a designer application, a selection interface that facilitates selection of graphical element detection techniques of a plurality of graphical element detectiong techniques for individual activities of a robotic process automation (RPA) workflow on a per-activity basis;
A designer application called “UIPath Studio” provides “a visual interface” that allows users design robotic processes. Tripathi 21. Among other things, UIPath Studio includes an “activities panel” that “contains all the activities that can be used in building [an RPA] project. The activities can easily be used in making a project by 
Among the activities that UIPath Studio makes available for a project, Tripathi discloses at least nine activities, each one providing a different and distinct mechanism for detecting a graphical element: 
(1) the “anchor base” activity, which locates a UI element by looking at the UI element next to it, Tripathi 158; 
(2) the “element exists,” “element scope,” and/or “find element” activities, each of which providing for the RPA author to directly specify (i.e., at design time) the element he wishes to target, Tripathi 158–159; 
(3) the “find children” activity, which “is used to find all the children UI elements of a specified UI element,” Tripathi 160;
(4) the “find relative element” activity, which “uses the relative fixed UI element to recognize the UI element properly,” e.g., “in scenarios where a reliable selector is not present,” Tripathi 163; 
(5) the “get ancestor” activity, which retrieves the parent of a specified UI element, Tripathi 163; 
(6) the “Indicate on Screen” activity, which waits until RPA runtime to prompt the RPA user to select the UI element, Tripathi 165; 
(7) the “full text” and “native” screen scraping activities, each of which essentially attempt to extract the actual text data presented in an application (i.e., in contrast to OCR, which attempts to visually recognize an image of text), Tripathi 186;
(8) the “Microsoft OCR” activity, which feeds an image of the UI to Microsoft’s optical character recognition software known as “MODI,” Tripathi 188; and
(9) the “Google OCR” activity, which feeds an image of the UI to Google’s optical character recognition software known as “Tesseract.” Tripathi 188. 
receiving, by the designer application, a selection from the selection interface of an activity to be configured in the RPA workflow; 
see Tripathi 71–72, and therefore, any one of the nine graphical detection activities mentioned above may be dragged into the project. For the sake of this rejection, the “Anchor base” activity will be used as an example, but it should be understood that any one of the foregoing nine methods may serve as the claimed “activity to be configured.” 
Accordingly, in this example, UIPath Studio receives input from the user “drag[ing] and drop[ping] an Anchor base control from the Activities panel” into the project. Tripathi 159.
receiving, by the designer application, selections of and/or modifications to one or more graphical element detection techniques of the plurality of graphical element detection techniques, 
Next, UiPath Studio receives a double-click on the Anchor base control, allowing the user to configure the control with Anchor and action activities.” Tripathi 159. 
one or more UI descriptor attributes of the graphical element detection techniques, or a combination thereof, 
In the present example, the Anchor base control can be configured to use the “Find Element” activity as a UI descriptor attribute. Tripathi 159. The “Find Element” activity is a UI descriptor attribute because it allows the user to “specify the variable of type UI element” as one of its properties, which the robotic process uses “to find a particular UI element” during execution of the automation. See Tripathi 32. 
and configuring the selected activity, by the designer application, based on the received selections and/or modifications. 
After providing the Anchor base activity with the above-mentioned parameters, “[t]he Anchor base activity will find the relative element nearby the element on which [the user wants] to perform the Action, and the Action activity will perform the appropriate action that [the user] specified.” Tripathi 159.

In the amendment dated October 25, 2021 (hereafter “Response”), the Applicant essentially contends that Tripathi is deficient because “Tripathi only discusses one type of graphical element technique — namely, selectors.” (Response 11). The Examiner respectfully disagrees with this argument for three reasons.
First, as set forth in the claim mapping above, Tripathi clearly discloses nine types of graphical element detection techniques, not one. 
Second, even assuming for the sake of argument that some of the nine graphical element detection techniques Tripathi discloses could fall under the category of a “selector,” (e.g., because techniques (1)–(5) all involve pre-naming a defined element in the UI), the same clearly cannot be said for others of the nine techniques. For example, technique (6) is not a “selector” type because it waits until runtime to receive a manual selection from the end-user, while techniques (7)–(9) each rely on computer vision (namely, OCR) to detect graphical elements.
Third, and perhaps most important, claims 1, 11, and 22 do not say anything about the plurality of graphical element detection techniques needing to be “different types,” and the Response never offers a justification as to why this extra limitation should be read into the claims. Thus, even if the Applicant could somehow prove that all nine techniques are “selectors,” Tripathi would still anticipate the claims because having nine different graphical element techniques of the same “type” remains within the scope of providing “a plurality of graphical element detection techniques.” 
That being said, claims 23–25 each recite a novel and nonobvious improvement on the known method and program. To be sure, displaying “a list of selectable and de-selectable attributes for each of the plurality of graphical element detection techniques,” on its own, is not new. For example, Tripathi discloses a properties panel “located on the right-hand side of the user interface [] for viewing the 
In contrast, claims 23–25 each require “the selection interface,” i.e., the same component that provides the plurality of graphical element detection techniques for selection, to further include a respective list of attributes for each one of the plurality of graphical element detection techniques already displayed therein. Comparing FIG. 6 of the Applicant’s disclosure to the screenshot on page 35 of Tripathi, we see that each respective activity is displayed together with its list of attributes, rather than needing to individually select each one to reveal its attributes.
While there may be many examples of “integrated” lists of generic options prior to the claimed invention, there do not seem to be any that specifically integrate robotic process automation activities with their respective attributes, and any attempt to use such a generic prior art disclosure of lists by way of mere analogy to the invention would require a great deal of hindsight to reach a conclusion of obviousness.
Accordingly, the Examiner’s Amendment narrows the scope of claims 1, 11, and 22 to the subject matter recited in claims 23–25, thereby placing the application into condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/      Primary Examiner, Art Unit 2176